Citation Nr: 1744219	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-34 091	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 1989 rating decision continued the denial of the Veteran's claim of entitlement to service connection for a back condition.  New and material evidence was not received within one year of the rating decision.  The Veteran initiated but did not perfect an appeal, as he did not submit a substantive appeal in response to an August 1989 statement of the case.  

2. Some of the evidence received since April 1989, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a back condition.



CONCLUSIONS OF LAW

1. The April 1989 rating decision, which continued the denial of the Veteran's claim of entitlement to service connection for a back condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2. The additional evidence received since the April 1989 rating decision is new and material, and the claim of entitlement to service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In November 1988, the RO denied the Veteran's claim of service connection for a back condition based on the determination that the condition was not shown on the last examination of record.  In March 1989, the Veteran submitted copies of VA outpatient records regarding complaints of low back pain since discharge, and an assessment of chronic low back pain, probably some degree of arthritis.  In April 1989, the RO continued the denial of the Veteran's claim of service connection for a back condition based on the determination that the evidence did not establish that the Veteran's current back problem was due to his service.

The Veteran submitted a timely notice of disagreement with the April 1989 rating decision.  An August 1989 statement of the case denied entitlement to service connection for a back condition based on the determination that the evidence did not show the Veteran's current back problems were related to the lumbosacral strain for which he was treated while on active duty.  The Veteran did not submit a substantive appeal in response to the August 1989 statement of the case.  Accordingly, an appeal as to that issue was not perfected.  See 38 C.F.R. §§ 20.202, 20.302.  Further, no new and material evidence was received by VA within one year of the issuance of the April 1989 rating decision.  As such, the April 1989 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In August 1991, the Veteran's former representative submitted a statement requesting the Veteran be scheduled for a complete physical examination, dermatological examination, psychiatric examination, neurology, and any other examinations which may be appropriate.  The representative also requested the Veteran be scheduled for a hearing as soon as possible. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant).  The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Board finds the August 1991 statement by the Veteran's former representative did not constitute a claim of service connection for a back condition.  Although the representative stated she was seeking a hearing related to a disability rating, the representative did not indicate the Veteran was seeking disability compensation for any specific condition of a part of the body, and she requested a variety of examination types without identifying a reason for the requested examinations.  In an August 1991 letter, the RO informed the representative that the Veteran may not be scheduled for a physical examination or hearing unless he has a claim pending, and the Veteran would need to submit new and material evidence if he wished to reopen his claim for service connection.  The evidence of record does not include any communication from the representative or the Veteran in response to the August 1991 RO letter clarifying any intent on the part of the Veteran to seek service connection for a back condition.  Accordingly, the Board finds the August 1991 representative statement did not constitute an informal claim to reopen service connection for a back condition.

In May 1996, VA received a statement from the Veteran requesting to reopen his claim for back strain, stating the conditions had worsened and listing multiple back complaints including chronic low back pain, back ache down right lateral thigh, increased lordosis, paravertebral muscle spasm, recurrent back pain, and low back syndrome.  The Veteran requested disability compensation for the injury incurred while on active duty to the present.  In a May 1996 letter, the RO informed the Veteran that service connection for a back condition had been previously denied, and no further action would be taken on the claim unless he submitted evidence to show that this condition was incurred in or aggravated by his military service and still exists.  The Veteran was informed that the evidence must be received by VA within one year from the date of the letter.  

In March 1997, the Veteran submitted a statement which he called a notice of disagreement with the May 1996 denial of service connection for back strain.  However, the Board finds the May 1996 letter from the RO did not constitute a denial to reopen the Veteran's claim as it included no notification of the Veteran's right to appeal.  Instead, the Board finds this letter was a notice letter to the Veteran of the need for new and material evidence to reopen the previously denied claim.  See also May 1996 deferred rating decision.  However, the Board finds the Veteran's March 1997 letter again listing multiple back complaints and stating the information was in his files to substantiate the back condition was incurred while on active duty clearly expressed the Veteran's desire to continue his claim within one year of the May 1996 notice letter.  It does not appear the RO responded to the Veteran's March 1997 letter, or adjudicated the Veteran's May 1996 claim.  Accordingly, the Board finds the Veteran's May 1996 claim to reopen service connection for a back condition remains pending.

Since the final April 1989 rating decision, the Veteran submitted the May 1996 claim and March 1997 statements regarding multiple current back complaints.  The Veteran has submitted private medical and chiropractic treatment records which include current back complaints and assessments, as well as a patient demographic form which appears to relate the Veteran's back pain to an injury in service.  In November 2016 the Veteran testified before the Board that he has continually experienced back pain since an initial injury during active duty service until today.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in April 1989, and indicates the Veteran has a current back disability which may be related to an injury and the Veteran's complaints of back pain during active duty service.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back condition.  See Shade, 24 Vet. App. 110.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a back condition as it raises a reasonable possibility that the Veteran has a current disability which may have been incurred during or is related to the Veteran's active duty service.  To this extent only, the benefit sought on appeal is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back condition is reopened.


REMAND

First, the Veteran's service treatment records indicate that in August 1972 the Veteran was admitted to the hospital at Loring Air Force Base (AFB) in Maine for a low back strain.  See May 1973 separation Report of Medical History; August 1972 service treatment records.  On remand, the AOJ should undertake appropriate development to obtain any treatment records from this inpatient treatment.

The evidence of record also indicates there may be outstanding relevant private treatment records.  The Veteran has submitted copies of treatment records from Kaiser Permanente dated from April 2005 to February 2016.  However, imaging reports included with those records date back to 2000, and the Veteran testified before the Board that he began receiving treatment at Kaiser Permanente around 2001.  The Veteran also submitted a copy of his discharge instructions following an October 2016 emergency department visit at Conway Medical Center for a lumbosacral strain and sciatica, but full treatment records from that facility are not currently of record.  During the November 2016 hearing, the Veteran also testified that he had sought treatment for his back from a local doctor following his separation from service.  On remand, the AOJ should undertake appropriate development to obtain any outstanding private treatment records, and any updated private treatment records.

During the November 2016 hearing, the Veteran also testified that he may have received treatment for his back from a VA facility in Columbia, South Carolina during the mid-1970s.  On remand, the AOJ should obtain any outstanding VA treatment records.

The Veteran's service treatment records include numerous complaints and treatment for back pain and back strains throughout the Veteran's active duty service.  In the May 1973 separation examination report, the examiner marked the Veteran's back as abnormal and noted 90 degree straight leg raising.  The Veteran testified before the Board that he has experienced back pain continually from an injury during active duty service until today.  The Veteran's private treatment records include complaints of back pain, assessments of current back conditions, and an indication the Veteran's back pain is related to an in-service injury.  See Kaiser Permanente patient demographics sheet.  

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current back disability.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to include any records regarding the Veteran's August 1972 hospitalization at Loring AFB in Maine.  All records requests and responses received should be documented in the evidentiary record, and efforts to obtain these records must continue until a negative response is received or it is determined that additional development efforts would be futile.

If service treatment records regarding the Veteran's August 1972 hospitalization cannot be located, document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran and his representative of the specific records that are unable to be obtained; (b) explain the efforts made to obtain such records; and (c) describe any further action that will be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The AOJ should ask the Veteran to identify all private treatment for his back since his separation from active duty service.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from a local doctor following his separation from active duty service, Kaiser Permanente prior to April 2005 and from February 2016 to the present, Conway Medical Center in October 2016, and any updated treatment records from HealthSource Chiropractic and/or Dr. J.B. at Sun Wellness Center..  When contacting the Veteran to obtain any necessary release, the RO should provide the full name of Dr. J.B. as identified in a November 2016 email statement to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain any outstanding VA treatment records, to include any records of treatment at a VA facility in Columbia, South Carolina in the mid-1970s.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all back disabilities which are currently manifested, or which have been manifested at any time since May 1996.

The examiner should address the Veteran's contentions as to his current back conditions in his May 1996 and March 1997 statements.

The examiner should also address the chiropractic assessments of lumbar spine instability, the Conway Medical Center diagnoses of myofascial lumbar strain and sciatica, and the assessments from Kaiser Permanente including right sacroiliitis, lumbar radiculopathy, and lumbar strains and muscle spasms. 

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the numerous complaints and treatment throughout the Veteran's service treatment records for back pain and strains, the April 1972 finding of increased lordosis, as well as the notation of an abnormal spine upon the May 1973 separation examination.

The examiner should also address the Veteran's contentions that he first injured his back during active duty service trying to lift a heavy object, that his back pain continued throughout service, and that the back pain has continued ever since service.  The examiner should also address the Veteran's testimony that he self-treated his back pain over the years after service.

The complete rationale for all opinions should be set forth.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


